FILED
                           NOT FOR PUBLICATION                              OCT 31 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-50457

              Plaintiff-Appellee,                D.C. No. 2:13-cr-00345-MMM

 v.
                                                 MEMORANDUM*
JOSEPH BRENT RAMSEUR,

              Defendant-Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                  Margaret M. Morrow, District Judge, Presiding

                           Submitted October 25, 2016**

Before:      LEAVY, GRABER, and GOULD, Circuit Judges.

      Joseph Brent Ramseur appeals from the district court’s judgment and

challenges the 10-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ramseur contends that the district court procedurally erred by relying on

unproven allegations of drug use and prior adjudicated violations relating to drug

use. The record reflects that, although the district court referred to Ramseur’s

substance abuse issues, it did not impose sentence on that basis. Rather, the district

court properly imposed sentence based on Ramseur’s “abysmal” performance on

supervision, including his decision to abscond for two years. See 18 U.S.C.

§ 3553(a)(1) (history of the defendant is a sentencing factor). Because the court’s

consideration of Ramseur’s past drug use did not affect the sentence imposed,

Ramseur’s double jeopardy and claim and issue preclusion claims fail.

      Ramseur next contends that his sentence is substantively unreasonable in

light of the alleged procedural errors. The district court did not abuse its discretion

in imposing Ramseur’s sentence. See Gall v. United States, 552 U.S. 38, 51

(2007). The within-Guidelines sentence is substantively reasonable in light of the

relevant 18 U.S.C. § 3553(a) sentencing factors and the totality of the

circumstances. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                           2                                 15-50457